Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s application 16/902,236 filed on 06/15/2020.
Claims 1-20 are currently pending for consideration

Drawings
The drawings filed on 06/15/2020 and 08/25/2020 are objected to under 37 CFR 1.83(a) because the screenshots of FIG. 1-5 fail to show the quality details as described in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Title of the Invention
The title of the invention is not descriptive.  37 C.F.R. 1.72(a) states: "The title of the invention may not exceed 500 characters in length and must be as short and specific as possible" (emphasis added). Thus, the title of the invention “SYSTEMS FOR AND METHODS OF DATA OBFUSCATION” is not sufficiently descriptive. A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed.
The following title is suggested: “SYSTEMS FOR AND METHODS OF DATA OBFUSCATION for sensitive data”.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
The use of the phrase “such that” in Claims 1, 10, and 19 creates two, mutually exclusive interpretations of this limitation. Under the first interpretation, the use of “such that” merely indicates that obtaining at least one transformed value is the intended use of the performance of the batch transforming and is, therefore, accorded no patentable weight. Under the second interpretation, the phrase “such that” is attempting to indicate that the at least one transformed is affirmatively required to be obtained. “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki). 
Therefore, these claims are indefinite. The dependent claims 2-9 and 11-18, and 20 are indefinite and rejected as well.
The term “likely” in claims 8, 17, and 19 is a relative term which renders the claim indefinite. The term “likely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 20 which is dependent on claim 19 is indefinite and rejected as well. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yevgeniya et al. (US 20190332806 A1, “Yevgeniya”) in view of Roberts et al. (US 20190102574 A1, “Roberts”).
As to claim 1, Yevgeniya discloses A method of obfuscating data, comprising: 
receiving a data set that comprises at least one record, each of said records within the data set having a unique identifier; (Yevgeniya: [0004, 0018] a data-masking tool obfuscates sensitive data receiving, from an unmasked data storage media, a first data set that is characterized as having a statistical distribution and the first data set further comprising identifying information… using unique record identifier (i.e. unique identifier)).
designating fields within the data set for transformation; (Yevgeniya: [Claim 1] identifying a record identifier in a dataset by using a combination of fields (designating fields); and utilizing the record identifier as a reference to mask (i.e. transformation) one or more original values with substitute values in the data set).
transforming the data set such that each value in the designated fields are transformed from an original value to a transformed value, (Yevgeniya: [Claim 1] identifying a record identifier in a dataset by using a combination of fields; and mask (i.e. transformed) one or more original values of the fields with substitute values).
wherein the transformed values are disassociated from the original values and providing a transformed data set. (Yevgeniya: [0017] using nonchangeable auxiliary data related to the same record to identify a masking value (i.e. transformed value) with the statistical distortion fictional values (i.e. disassociated) has better metrics and makes it harder to guess a real value (i.e. original value)).
The examiner notes that the term “disassociated” is not clearly defined in the claim, however, the [0027] of the specification recites “the pseudonymized value of a full name resembles an actual real name, albeit one that is irreversibly disassociated from the actual full name”. Yevgeniya discloses fictional values as pseudonymized value for the transformed values are disassociated from the actual real name in FIG. 2. 
However, Yevgeniya may not explicitly discloses all the aspects of the pre-processing the data set, wherein the pre-processing comprises: 
mapping the data set to ascertain the location of all the records within the data set;
sorting the records according to the unique identifier of each record; and
parsing the sorted data set into at least one batch;
Roberts discloses pre-processing the data set, wherein the pre-processing comprises: 
mapping the data set to ascertain the location of all the records within the data set; (Roberts: [0064] query (i.e. mapping) the data-set of the profile-related information to generate groups (i.e. data set) of profiles having one or more characteristics in common such as interested in “auto” from a data-store (i.e. the ascertained location)).
The examiner notes that the term “ascertain the location” is not clearly defined in the claim, however, the [0035] of the specification recites “all the records within a table are mapped so that their location within the database is known”. Roberts discloses query 
Roberts discloses sorting the records according to the unique identifier of each record; and (Roberts: [0064] delivering pertaining to the profile data is to generate groups of profiles such that (1) the users represented in the group have one or characteristics in common, and (2) the users represented in the group do not have mutually exclusive characteristics according to the personally identifiable information (i.e. unique identifier), for examples, a client is interested in presenting content to a group of users whom are interested in “auto”… Some examples of mutually-exclusive characteristics can include: (a) gender, (b) income bracket, (c) marital status, etc.).
Roberts discloses parsing the sorted data set into at least one batch; (Roberts: [0064] delivering pertaining to the profile data with sorted common characteristic data set for obfuscating profile-related information as one batch).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yevgeniya and Roberts disclosing obfuscating the sensitive data which are analogous art from the “same field of endeavor”, and, when Roberts's query the common characteristic data set for obfuscating profile-related information was combined with Yevgeniya's masking original values with irreversible and disassociated fictional values, the claimed limitation on the pre-processing the data set, wherein the pre-processing comprises: 
mapping the data set to ascertain the location of all the records within the data set;
sorting the records according to the unique identifier of each record; and
parsing the sorted data set into at least one batch would be obvious. The motivation to combine Yevgeniya and Roberts is to provide a method to efficiently build robust profiles pertaining to a given user and to capitalize on available data. (See Roberts [0004]).

As to claim 2, Yevgeniya in view of Roberts discloses The method of claim 1, wherein the transforming is done on a single platform without external call-outs. (Yevgeniya: [0041] FIG. 7 shows data masking tool receives unmasked data and output masked data… include a statistical analysis engine to analyze the unmasked data… masking scheme generator generates a data masking scheme and process the unmasked data which is done on a single platform without calling the server via internet/ISP in FIG. 6).
As to claim 3, Yevgeniya in view of Roberts discloses The method of claim 1, wherein the transformed values are anonymized. (Roberts: [0050] partly anonymizes some or all of the user data (i.e. values), e.g., by omitting or obscuring values for at least some fields).
As to claim 4, Yevgeniya in view of Roberts discloses The method of claim 1, wherein the transformed values are pseudonymized. (Roberts: [0041] the user data can include a pseudo-random user data).
As to claim 5, Yevgeniya in view of Roberts discloses The method of claim 1, wherein at least some of the transformed values are anonymized and at least some of the transformed values are pseudonymized. (Roberts: [0041] the user data included in the anonymized or partially anonymized user data, a purchase time, a pseudo-random user data).
As to claim 6, Yevgeniya in view of Roberts discloses The method of claim 1, wherein at least one of the designated fields contain personally identifying information. (Roberts: [0038] transform the filters to obscure or remove the PII (Personal Identifiable Information), e.g., by removing select field values).
As to claim 7, Yevgeniya in view of Roberts discloses The method of claim 1, wherein at least some of the transformed values are composite values, each of the composite values comprising a transformed component and an untransformed component. (Yevgeniya: [Abstract] A data-masking tool encoded that includes a code that uses 
As to claim 8, Yevgeniya in view of Roberts discloses The method of claim 1, further comprising: prior to transforming the data, determining fields within the data set that are likely to contain personally identifying information. (Roberts: [0040] Profile mapper may identify the unobfuscated profile associated with the obfuscated identifier (i.e. personal identifying information) and determine whether and/or how profile data from the profile is to be filtered and transformed, e.g., by contributing a field value for a cross-profile aggregation).
As to claim 9, Yevgeniya in view of Roberts discloses The method of claim 1, wherein the transformation of the designated fields is irreversible. (Yevgeniya: [0018] the masking could be made un-reversible by using additional data elements).
Regarding claims 10, and 11 this claim recite another method performed by the method of claims 1 and 2, and pre-processing of the claim 1, respectively; therefore, the same rationale of rejection is applicable.
Regarding claims 12-18, these claims recite another method performed by the method of claims 3-9, respectively; therefore, the same rationale of rejection is applicable.

As to claim 19, Yevgeniya discloses A method of obfuscating data, comprising: 
receiving a data set that comprises at least one record, each of said records within the data set having a unique identifier; (Yevgeniya: [0004, 0018] a data-masking tool obfuscates sensitive data receiving, from an unmasked data storage media, a first data set that is characterized as having a statistical distribution and the first data set further comprising identifying information… using unique record identifier (i.e. unique identifier)).
transforming the data set such that values in the designated subset of fields are transformed from original values to transformed values, (Yevgeniya: [Claim 1]  identifying a record identifier in a dataset by using a combination of fields; and mask (i.e. transformed) one or more original values of the fields with substitute values).
wherein the transformed values are disassociated from the original values; providing a transformed data set. (Yevgeniya: [0017] using nonchangeable auxiliary data related to the same record to identify a masking value (i.e. transformed value) with the statistical distortion fictional values (i.e. disassociated) has better metrics and makes it harder to guess a real value (i.e. original value)).
However, Yevgeniya may not explicitly discloses all the aspects of the pre-processing the data set such that the data set is organized in at least one batch;
determining a subset of fields within said data set that are likely to contain personally identifying information base on at least one criterion;
designating the subset of fields for transformation;
Roberts discloses pre-processing the data set such that the data set is organized in at least one batch; (Roberts: [0064] delivering pertaining to the profile data with sorted common characteristic data set for obfuscating profile-related information as one batch).
Roberts discloses determining a subset of fields within said data set that are likely to contain personally identifying information base on at least one criterion; 23(Roberts: [0116] a subset of the data set of profile identifiers is identified. Each profile represented in the subset may correspond to a particular trajectory characteristic with profile identifiers contain PII (Personal Identifiable Information)). PATENT 
Roberts discloses designating the subset of fields for transformation; (Roberts: [0118] the transmission includes re-obfuscated (i.e. transformation) identifiers in a subset that corresponds to having had an end of a trajectory).
pre-processing the data set such that the data set is organized in at least one batch;
determining a subset of fields within said data set that are likely to contain personally identifying information base on at least one criterion;
designating the subset of fields for transformation would be obvious. The motivation to combine Yevgeniya and Roberts is to provide a method to efficiently build robust profiles pertaining to a given user and to capitalize on available data. (See Roberts [0004]).

Regarding claim 20, this claims recite another method performed by the method of claim 2; therefore, the same rationale of rejection is applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        


/ARIEL MERCADO/Primary Examiner, Art Unit 2176